Citation Nr: 0736532	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-40 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus; and if 
so, whether the claim may be granted.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for defective hearing with 
tinnitus aurium was denied by a March 1969 rating decision 
that was not appealed.

2.  Evidence submitted subsequent to the March 1969 rating 
decision does not raise a reasonable possibility of 
substantiating a claim for service connection for bilateral 
hearing loss.

3.  Evidence submitted subsequent to the March 1969 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The March 1969 rating decision which denied a claim for 
service connection for defective hearing with tinnitus aurium 
is final. 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1969).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for defective 
hearing is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156 (2006).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in September 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  It also advised him that new and 
material evidence was needed to reopen claims of service 
connection for defective hearing and tinnitus, and by 
advising the veteran of what was necessary to establish 
service connection effectively informed him of what was 
necessary to reopen his claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The veteran was also informed by a letter dated in March 2006 
of how VA determines disability ratings and effective date if 
service connection is granted.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has identified no evidence that he wished for VA 
to obtain on his behalf.  He has identified no treatment 
records for either bilateral hearing loss or for tinnitus.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and material evidence

In a decision dated in March 1969, the RO denied service 
connection for defective hearing with tinnitus aurium.  The 
veteran did not perfect his appeal with respect to this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  Thus, the March 1969 decision is final.  See 
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969).  

The veteran's application to reopen his claims of service 
connection for hearing loss and tinnitus was received in 
August 2003.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2003 rating decision, the 
RO declined to reopen the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

At the time of the March 1969 rating decision the record 
included the veteran's service medical records, the veteran's 
VA form 21-526, Veteran's Application for Compensation or 
Pension, received in January 1969,  a February 1969 
audiometric examination, and a July 1969 VA examination.  The 
Board notes that the veteran's application was for bruised 
eardrums.  

The Board also notes that the veteran's service medical 
records included an October 1965 Report of Medical 
Examination which evaluated the veteran's ears as abnormal, 
and noted a right mastoidectomy.  In addition, the summary of 
defects and diagnosis noted defective hearing.  A Report of 
Medical History completed by the veteran in October 1965 
noted in the physician's summary a right mastoid operation 
with relief of right Bells-Palsy age 12 - no sequelae.  

The audiometer readings in October1965 were as follows:


500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
20 (30)

35 (40)
LEFT
  5 (20)
-5 (5)
   5 
(15)

45 (50)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The March 1969 rating decision denied service connection for 
defective hearing with tinnitus aurium because evidence 
indicated that the veteran's defective hearing existed prior 
to service and was not aggravated by service.  The rating 
decision noted that the records showed that the veteran had 
defective hearing prior to service and on induction 
examination it was indicated that the veteran had a mastoid 
scar.  The decision also noted that there was no evidence of 
disease, injury or other aggravating factors during the 
veteran's period of service and that the current examination 
showed speech reception threshold be 16 bilateral, 
discrimination percentage right 96 percent and left 92 
percent.

Based on the grounds stated for the denial of service 
connection for defective hearing with tinnitus aurium in the 
March 1969 rating decision, new and material evidence would 
consist of (1) evidence that the veteran's hearing loss or 
tinnitus did not preexist service or (2) evidence that the 
veteran's preexisting hearing loss or tinnitus was aggravated 
by service.  

The evidence received since the March 1969 rating decision 
consists of a June 2005 audiology consult which includes an 
assessment of mild to moderate essentially sensorineural 
hearing loss 250 Hz to 6000 Hz and mild hearing loss at 8000 
Hz with good (84 percent) work recognition ability in the 
right ear and mild to moderately-severe sensorineural hearing 
loss 250 Hz to 8000 Hz with fair (76 percent) word 
recognition ability in the left ear.  It was recommended that 
the veteran follow up with ENT for evaluation of asymmetrical 
hearing loss and significant tinnitus.

In addition to this evidence, the veteran has submitted 
written argument in support of his claim.  On the veteran's 
VA Form 9, Appeal to the Board of Veterans' Appeals, the 
veteran states that since he was not trying to get into the 
army, he certainly would have mentioned ear ringing if it had 
existed.  In addition, the veteran stated that Dr. M.L. told 
him that a hearing impairment would predispose a development 
of tinnitus it was not preexisting and that no treatment or 
mention of it in the nineteen months he spent at various army 
posts in the US would indicate that. 

The Board finds that the veteran's statement represents 
evidence that the veteran's tinnitus did not pre-exist 
service.  Lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Accordingly, the Board finds that the evidence with respect 
to the veteran's request to reopen a claim of entitlement to 
service connection for tinnitus received subsequent to March 
1969 rating decision is new and material and serves to reopen 
the claim.

However, with respect to the veteran's request to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, although lay evidence is acceptable to prove 
the occurrence of an injury during active duty, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In this case, the veteran has not submitted 
competent medical evidence that hearing loss did not preexist 
service, or if it did, was aggravated by service.  
Accordingly, the Board finds that the evidence with respect 
to the veteran's request to reopen a claim of entitlement to 
service connection for hearing received subsequent to March 
1969 rating decision is not new and material and does not 
serve to reopen the claim.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss, the benefit of the 
doubt doctrine does not apply.  see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for hearing 
loss is denied.

New and material evidence having been submitted, the 
reopening of the claim for service connection for tinnitus is 
granted.


REMAND

As the Board has granted the veteran's request to reopen his 
previously denied claim of service connection for tinnitus, a 
remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate the 
issue on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, a VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present tinnitus.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran's current tinnitus is related to 
the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


